Citation Nr: 1542198	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  12-12 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel

INTRODUCTION

The Veteran had active service in the U.S. Navy from March 1952 to December 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, dated in May 2010 and August 2010.

In December 2014, the Veteran presented testimony at a Board video teleconference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The issues on appeal were remanded for further development in March 2015 and have now been returned to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board remanded the issues above in order to afford the Veteran with a new VA audiological examination.  In May 2015, the Veteran's representative submitted correspondence indicating that the Veteran had a new address.  Significantly, however, the June 2015 VA examination request did not include the Veteran's updated address, and as such, it appears that the examination notification was sent to the Veteran's old address.  Notably, the Veteran did not appear for his scheduled July 2015 examination.  Insofar as the Veteran did not receive proper notice of the July 2015 examination, these issues must again be remanded in order to afford the Veteran another opportunity to attend an examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Update the Veteran's mailing address, as indicated by the May 2015 correspondence from his representative.

2.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his bilateral hearing loss and tinnitus.  All files in the electronic claims file should be made available to and reviewed by the clinician, and it should be confirmed that such records were available for review.

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test, should be conducted.  The examiner should specifically report the auditory thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss had its onset during active service or is related to any in-service disease, event, or injury, including his unprotected noise exposure during service.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's reports regarding his in-service noise exposure to aircraft engine noise and gunfire noise while serving on an aircraft carrier (the U.S.S. Wright) as an aviation electronics repairman, as well as his reports that, since service, he has worked in an office environment with no significant noise exposure.  

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is related to, had its onset during, or was manifest within one year of the Veteran's period of active duty.  In providing this opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's reports that the ringing in his ears began shortly after his separation from service in December 1955, and that he noticed his symptoms worsening in approximately 2007 to 2008, when his hearing loss worsened.  See Board Hearing Transcript at 4, 7-8.  

In providing these opinions, the examiner should reconcile his/her findings with the other medical opinions of record, including the medical opinions provided by the April 2010 VA examiner.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




